Case 2:21-cv-00678-JS-AYS Document 40-1 Filed 03/22/21 Page 1 of 3 PageID #: 191




                            EXHIBIT 1
Case
  Case
     2:21-cv-00678-JS-AYS
        1:21-cv-00269-LO-TCB
                           Document
                             Document
                                    40-1
                                       8 Filed 03/15/21
                                               03/22/21 Page 12 of 23 PageID#
                                                                      PageID #:55192




                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF VIRGINIA

         KATHLEEN KEETER,individually and on
         behalf of all others similarly situated.           Case No. l-21-cv-0269-LO-TCB


                        Plaintiff,

                 V.



         GERBER PRODUCTS COMPANY,

                        Defendant.



         JAMIE MOORE,individually and on
         behalf of all others similarly situated.           Case No. l-21-cv-0277-LO-TCB


                        Plaintiff,

                 V.



         GERBER PRODUCTS COMPANY,

                        Defendant.




                                     CONSOLIDATION ORDER

         WHEREAS, there are currently two related putative class actions (captioned above) for

  violations of various state statutes and common law based on the same facts and issues of law,

  pending against the same Defendant, and

         WHEREAS, entry of this Order will promote judicial economy, avoid duplicative

  pleadings, motions and discovery proceedings, and streamline adjudication of related matters,

  IT IS HEREBY ORDERED THAT:
Case
  Case
     2:21-cv-00678-JS-AYS
        1:21-cv-00269-LO-TCB
                           Document
                             Document
                                    40-1
                                       8 Filed 03/15/21
                                               03/22/21 Page 23 of 23 PageID#
                                                                      PageID #:56193
